Exhibit 10.30

FORM OF

IFF 20[    ] EQUITY CHOICE PROGRAM

Purchased Restricted Stock Agreement — Matching Restricted Stock

2010 Stock Award and Incentive Plan, as amended (the “Plan”)

This Purchased Restricted Stock Agreement—Matching Restricted Stock (the
“Agreement”), which includes the IFF 20[    ] Equity Choice Confirmation
Statement (the “Confirmation Statement”), the Terms and Conditions of Purchased
Restricted Stock—Matching Restricted Stock (the “Terms and Conditions”), and the
Addendum to the Terms and Conditions of the Purchased Restricted Stock (the
“Addendum”), confirms the grant on the Grant Date by INTERNATIONAL FLAVORS &
FRAGRANCES INC., a New York corporation (the “Company”), to you (the
“Employee”), of the number of shares of Purchased Restricted Stock (the “PRS”),
consisting of 50% Escrowed Shares and 50% Restricted (Matched) Shares (“Matched
Shares”), set forth in the row labeled “Purchased Restricted Stock (PRS)” under
the column labeled “Total Shares/Units/Rights Awarded” in the Confirmation
Statement. The Employee is being granted the Purchased Restricted Stock as a
consequence of Employee’s commercial relationship with the Company and/or the
Company’s subsidiary or affiliate that employs Employee (“Employer”). The “Total
Shares” and “Grant Date” are set forth in the Confirmation Statement.

 

Purchase Price per Share:

   Escrowed Shares either are purchased by Employee in cash, at 100% of their
fair market value on the Grant Date, or are shares deposited by Employee through
the “Purchased Restricted Stock — Stock Tendering Feature.” Matched Shares are
granted to Employee as a one-for-one match for each Escrowed Share purchased or
tendered, so Matched Shares are deemed to have a purchase price of zero. The
purchase price per share of Escrowed Shares purchased for cash equals the amount
set forth on the Confirmation Statement in the row labeled “Share Price on Grant
Date.”

Aggregate Purchase Price:

   For Escrowed Shares purchased for cash, Employee has paid the aggregate
purchase price in cash in an amount equal to the number of such purchased
Escrowed Shares times the Purchase Price Per Share, as set forth above. If
Employee has tendered shares for deposit as Escrowed Shares, the tendered shares
became Escrowed Shares on a one-for-one basis. The Company acknowledges receipt,
as of the Grant Date, of the Aggregate Purchase Price from Employee in cash
and/or satisfaction, as of the Grant Date, of the obligation to pay the
Aggregate Purchase Price by Employee’s tender and deposit of shares of the
Company’s Common Stock previously acquired by Employee (Note: Employee is
permitted to satisfy this requirement through a combination of cash purchase of
shares and tender of previously acquired shares).

Risk of Forfeiture/ Vesting of Purchased Restricted Stock:

   Escrowed Shares are non-forfeitable. Matched Shares vest 100% on
[            ], 20[    ] (the “Stated Vesting Date”), except that different
vesting provisions may apply upon certain events specified in Section 3 or 5
hereof.

The PRS is an award of shares of the Company’s Common Stock (the “Common Stock”)
granted under Section 6(d) of the Plan. The Matched Shares (representing 50% of
the award of the PRS) are subject to the risk of forfeiture and other
restrictions specified in the Plan and the Agreement, including these Terms and
Conditions of PRS attached hereto. The number and kind of shares of PRS and
other terms of the PRS are subject to adjustment in accordance with Section 4
hereof and Section 11(c) of the Plan.



--------------------------------------------------------------------------------

Employee acknowledges and agrees that (i) rights under this PRS award and the
Matched Shares prior to vesting are nontransferable, except as provided in
Section 11(b) of the Plan (ii) the Matched Shares, and certain amounts of income
realized upon vesting and delivery of shares in respect of the Matched Shares,
are subject to forfeiture in the event Employee fails to meet applicable
requirements relating to non-competition, confidentiality, non-solicitation of
customers, suppliers, business associates, employees and service providers,
non-disparagement and cooperation in litigation with respect to the Company and
its subsidiaries and affiliates, and financial reporting, as set forth in
Section 7 hereof and Section 10 of the Plan, (iii) the Matched Shares are
subject to forfeiture in the event of Employee’s Termination of Employment in
certain circumstances prior to vesting, as specified in Section 3 hereof,
(iv) sales of shares of Common Stock delivered upon vesting of the Matched
Shares and release of Escrowed Shares will be subject to the Company’s policies
regulating trading by employees, and (v) a copy of the Plan and related
prospectus have previously been delivered to Employee, are being delivered to
Employee or are available as specified in Section 1 hereof. In addition, and
without limiting the foregoing, Employee consents, acknowledges and agrees that,
as a condition to the grant of PRS hereunder, Section 10(d) of the Plan, which
relates to forfeitures of Awards (as defined in the Plan) in the event of
financial reporting misconduct, will apply to the Matched Shares granted
hereunder as well as to any other Awards that may have been granted to Employee
prior to the Grant Date set forth above. The grant of PRS under the Plan is a
one-time benefit and does not create any contractual or other right to receive a
grant of restricted stock or stock options or benefits in lieu of restricted
stock or stock options in the future. Future grants, if any, will be at the sole
discretion of the Company including, but not limited to, the timing of any
grant, the form of award, the number of shares of Common Stock covered by the
award and the vesting provisions.

BY ELECTRONICALLY ACCEPTING THE AWARD, EMPLOYEE AGREES TO BE BOUND BY THE
PROVISIONS OF THE PLAN, THE AGREEMENT, THE TERMS AND CONDITIONS AND THE
CONFIRMATION STATEMENT. EMPLOYEE HAS REVIEWED THE PLAN, THE AGREEMENT, THE TERMS
AND CONDITIONS AND THE CONFIRMATION STATEMENT IN THEIR ENTIRETY, HAS HAD AN
OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO ACCEPTING THE AWARD AND
FULLY UNDERSTANDS ALL OF THE PROVISIONS OF THE PLAN, THE AGREEMENT, THE TERMS
AND CONDITIONS AND THE CONFIRMATION STATEMENT. EMPLOYEE HAS BEEN PROVIDED WITH A
COPY OR ELECTRONIC ACCESS TO A COPY OF THE U.S. PROSPECTUS FOR THE PLAN AND THE
TAX SUPPLEMENT TO THE U.S. PROSPECTUS FOR EMPLOYEE’S COUNTRY OF EMPLOYMENT.
EMPLOYEE HEREBY AGREES TO ACCEPT AS BINDING, CONCLUSIVE AND FINAL ALL DECISIONS
OR INTERPRETATIONS OF THE COMMITTEE UPON ANY QUESTIONS ARISING UNDER THE PLAN,
THE AGREEMENT, THE TERMS AND CONDITIONS AND THE CONFIRMATION STATEMENT.

* * * * * * *



--------------------------------------------------------------------------------

INTERNATIONAL FLAVORS & FRAGRANCES INC.

2010 Stock Award and Incentive Plan

TERMS AND CONDITIONS OF

PURCHASED RESTRICTED STOCK — MATCHING RESTRICTED STOCK

The following Terms and Conditions apply to the PRS granted to Employee by
INTERNATIONAL FLAVORS & FRAGRANCES INC. (the “Company”), as specified in the
Purchased Restricted Stock Agreement—Matching Restricted Stock (of which these
Terms and Conditions form a part). Employee is being granted the PRS as a
consequence of Employee’s commercial relationship with the Company and the
Company’s subsidiary or affiliate that employs Employee (“Employer”). Certain
terms of the PRS, including the number of Escrowed Shares purchased or tendered
for deposit and the number of Matched Shares, Purchase Price per Share of the
Escrowed Shares and the Stated Vesting Date of the Matched Shares are set forth
on the preceding pages or on the Confirmation Statement.

1. General. The award of PRS is granted to Employee under the Company’s 2010
Stock Award and Incentive Plan, as amended (the “Plan”), a copy of which is
available for review, along with other documents constituting the “prospectus”
for the Plan, on the Company’s intranet site at One IFF/Corporate/Law
Department. All of the applicable terms, conditions and other provisions of the
Plan are incorporated by reference herein. Capitalized terms used in these Terms
and Conditions but not defined herein shall have the same meanings as defined in
the Plan. If there is any conflict between the provisions of this document and
mandatory provisions of the Plan, the provisions of the Plan govern. By
accepting the grant of the PRS, Employee agrees to be bound by all of the terms
and provisions of the Plan (as presently in effect or later amended), the rules
and regulations under the Plan adopted from time to time, and the decisions and
determinations of the Company’s Compensation Committee (the “Committee”) made
from time to time, provided that no amendment or other change to the Plan or a
current rule, regulation or Committee decision or determination shall materially
and adversely affect the rights of the Employee with respect to outstanding
Escrowed Shares and Matched Shares without the consent of Employee.

2. Terms of Escrowed Shares and Matched Shares.

(a) Escrowed Shares. In the case of Escrowed Shares purchased by Employee, the
Company will cause Escrowed Shares to be transferred to Employee out of the
Company’s treasury shares and registered in the name of Employee (in accordance
with Section 8(c) hereof) effective as of the Grant Date. In the case of shares
tendered by Employee for deposit as Escrowed Shares, the Company will receive
such shares (subject to any change in share registration necessary to give
effect to such deposit). Possession of the share certificates or other evidence
of ownership of the Escrowed Shares shall be retained by the Company in escrow
in an account maintained by the Company’s transfer agent (or such other account
as the Company may designate), and shall be subject to the following:

 

  (i) Withdrawal and Release of Escrowed Shares; Forfeiture of Corresponding
Matched Shares. Employee shall have the right to withdraw any or all of the
Escrowed Shares at any time, by written notice addressed to the Company.
Withdrawal of Escrowed Shares will result in forfeiture of a corresponding
number of Matched Shares, except Escrowed Shares shall be released (i) upon
Employee’s Termination of Employment (as defined below), even if Matched Shares
remain outstanding and subject to future vesting, and (ii) upon the vesting of
Matched Shares. Upon a withdrawal, the Company will promptly deliver the
certificate or other evidence or ownership of the withdrawn Escrowed Shares to
Employee, or otherwise deposit the shares in an account for Employee. Employee
has no right to a refund of the cash purchase price of the Escrowed Shares
previously paid by Employee or other right to cause the Company or any affiliate
to repurchase the Escrowed Shares.

 

  (ii) Transferability Restrictions. Escrowed Shares may not be transferred,
sold, assigned, pledged or encumbered, hedged or disposed of while remaining in
escrow, except for estate-planning arrangements as may be permitted by the
Company and subject to the conditions under Section 11(b) of the Plan. Any
attempted action of such nature with respect to Escrowed Shares shall be treated
as a withdrawal.



--------------------------------------------------------------------------------

  (iii) The Committee may accelerate the release of Escrowed Shares, in its
discretion, but such accelerated release shall not result in the forfeiture of
corresponding Matched Shares.

(b) Matched Shares. The Company will cause Matched Shares to be issued or
transferred to and registered in the name of Employee (as provided in
Section 8(c) hereof) effective as of the Grant Date. Possession of the share
certificates or other evidence of ownership of the Matched Shares shall be
retained by the Company (or its designated agent), and shall be subject to the
following:

 

  (i) No Withdrawal. Employee shall have no right to withdraw or otherwise
receive delivery of the Matched Shares until such time as the Matched Shares
have become vested in accordance with the terms of these Terms and Conditions.

 

  (ii) Transferability Restrictions. Until such time as the Matched Shares
become vested in accordance with the terms of these Terms and Conditions,
Employee may not transfer Matched Shares or any rights hereunder to any third
party other than by will or the applicable laws of descent and distribution,
except for transfers to a Beneficiary upon death of Employee or otherwise if and
to the extent permitted by the Company and subject to the conditions under
Section 11(b) of the Plan.

 

  (iii) This restriction on transfer precludes any sale, assignment, pledge, or
other encumbrance, hedge or disposition of the Matched Shares (except for
forfeitures to the Company). The Company shall maintain a bookkeeping account
for Employee (the “Account”) reflecting the number of Matched Shares then
credited to Employee hereunder.

3. Termination Provisions. Upon any Termination of Employment, all Escrowed
Shares will be released from escrow and delivered as provided in
Section 2(a)(i). The following provisions will govern the vesting and forfeiture
of Matched Shares in the event of Employee’s Termination of Employment (as
defined below), provided that the Committee retains its powers to accelerate
vesting of Matched Shares or to modify these terms subject to the consent of
Employee in the case of a modification materially adverse to Employee:

(a) Termination by the Employer for Cause or Resignation by the Employee. In the
event of Employee’s Termination of Employment due to his or her voluntarily
resignation (other than a Normal or Early Retirement governed by clause (b) or
(c) below) or Termination of Employment by the Employer for Cause (as defined
below), all unvested Matched Shares will be immediately forfeited.

(b) Disability or Normal Retirement. In the event of Employee’s Termination of
Employment due to Disability (as defined below) or Normal Retirement (as defined
below), Employee’s unvested Matched Units will not be forfeited, but will remain
outstanding and will become vested at the applicable date under these Terms and
Conditions as though Employee had not had such a Termination of Employment;
provided that Employee shall forfeit the unvested Matched Shares if during the
period following Termination of Employment up to the date of vesting Employee
engages in activity that results in a Forfeiture Event set forth in Section 10
of the Plan. Employee acknowledges that the Committee has relied on the
discretion granted to it under Section 10(d) of the Plan in requiring forfeiture
of Matched Shares upon occurrence of a Forfeiture Event during the applicable
period following Termination of Employment.



--------------------------------------------------------------------------------

(c) Termination by the Employer Not for Cause or Early Retirement. In the event
of Employee’s Termination of Employment by the Employer not for Cause or
Employee’s Early Retirement, the following rules apply:

 

  (i) A pro rata portion of Employee’s then unvested Matched Shares will not be
forfeited, but will remain outstanding and will become vested at the applicable
date under these Terms and Conditions as though Employee had not had such a
Termination of Employment. This pro rata portion will be determined by
multiplying the number of unvested Matched Shares by a fraction the numerator of
which is the number of days from the Grant Date to the date of Employee’s
Termination of Employment and the denominator of which is 1,066; provided that
Employee shall forfeit the unvested Matched Shares if during the period
following Termination of Employment up to the date of vesting Employee engages
in activity that results in a Forfeiture Event set forth in Section 10 of the
Plan. Employee acknowledges that the Committee has relied on the discretion
granted to it under Section 10(d) of the Plan in requiring forfeiture of the pro
rata Matched Shares upon occurrence of a Forfeiture Event during the applicable
period following Termination of Employment.

 

  (ii) Employee’s Matched Shares that had not become vested before such
Termination of Employment and which are not included in the pro rata portion
subject to continued vesting will be immediately forfeited.

(d) Death. In the event of Employee’s Termination of Employment due to death or
the death of Employee following Termination of Employment but prior to vesting
of Matched Shares not otherwise forfeited hereunder, Employee’s unvested Matched
Shares will not be forfeited but will become immediately vested and delivered to
the executor of Employee’s estate or other person legally entitled to such
delivery.

(e) Certain Definitions. The following definitions apply for purposes of these
Terms and Conditions:

(i) “Cause” has the meaning as defined in the Company’s Executive Separation
Policy or any successor policy thereto, as in effect at the time of Employee’s
Termination of Employment.

(ii) “Disability” means a disability entitling Employee to long-term disability
benefits under the Employer’s or the Company’s long-term disability policy as in
effect at the date of Employee’s Termination of Employment, upon written
evidence of such permanent disability from a medical doctor in a form
satisfactory to the Employer or the Company.

(iii) “Early Retirement” means Termination of Employment by either the Employer
or Employee after Employee has attained age 55 and before he or she has attained
age 62 if at the time of Termination of Employment, Employee has ten or more
years in the employ of the Employer, the Company or another subsidiary of the
Company.

(iv) “Normal Retirement” means Termination of Employment by either the Employer
or Employee after Employee has attained age 62.

(v) “Termination of Employment” means the event by which Employee ceases to be
employed by the Employer and, immediately thereafter, is not employed by or
providing substantial services to the Company or any subsidiary of the Company.
If Employee is granted a leave of absence for military or governmental service
or other purposes approved by the Committee, he or she shall be considered as
continuing in the employ of the Employer, the Company or another subsidiary of
the Company for the purpose of this subsection, while on such authorized leave
of absence. Notwithstanding anything to the contrary in the Plan or the
Agreement, and for purposes of clarity, any Termination of Employment shall be
effective as of the date the Employee’s active employment ends and shall not be
extended by any statutory or common law notice period.



--------------------------------------------------------------------------------

4. Dividends and Distributions and Adjustments.

(a) Dividends and Distributions. Employee shall be entitled to receive with
respect to the Escrowed Shares and the Matched Shares all dividends and
distributions payable on shares of Common Stock (including for this purpose any
forward stock split) if and to the extent that Employee is the record owner of
such shares of Common Stock on any record date for such a dividend or
distribution and Employee has not forfeited such Matched Shares on or before the
payment date for such dividend or distribution, subject to the following terms
and conditions (except as provided in Section 4(b) below):

 

  (i) In the event of a cash dividend or cash distribution on shares of Common
Stock other than [an extraordinary] [a] dividend or distribution [with a
per-share value at the payment date exceeding % of the then Fair Market Value of
a share] [designated as extraordinary by the Company], such dividend or
distribution shall be paid in cash to Employee at the time of payment to
shareholders generally and shall be non-forfeitable;

 

  (ii) In the event of any non-cash dividend or distribution in the form of
property other than shares of Common Stock payable on shares of Common Stock,
such as shares of a subsidiary of the Company distributed in a spin-off, such
property shall be distributed in respect of Employee’s Escrowed Shares but the
Company shall retain in its custody the property so distributed in respect of
Matched Shares, which property thereafter will become vested if and to the same
extent as the original Matched Shares with respect to which the property was
distributed becomes vested and, to the greatest extent practicable, shall be
subject to all other terms and conditions as applied to the original Matched
Shares, including in the event of any dividends or distributions paid in respect
of such property or with respect to the placement of any legend on
certificate(s) or documents representing such property; provided, however, that
any dividend or distribution of rights that expire before the applicable vesting
date will be unrestricted and exercisable by Employee in accordance with their
terms;

 

  (iii) In the event of a dividend or distribution in the form of shares of
Common Stock or split-up of shares, the shares of Common Stock issued or
delivered as such dividend or distribution or resulting from such split-up will
be deemed to be additional Escrowed Shares or Matched Shares, as the case may
be, and in the case of Matched Shares will become vested if and to the same
extent as the original Matched Shares with respect to which the dividend or
distribution was payable becomes vested, and shall be subject to all other terms
and conditions as applied to the original Escrowed Shares or Matched Shares, as
the case may be; and

 

  (iv) In the event of an extraordinary cash dividend or distribution not
payable under clause (i) above, the amount of such cash, in the case of Escrowed
Shares, shall be paid to Employee and, in respect of Matched Shares, shall be
deemed reinvested in additional Matched Shares at the Fair Market Value of
shares of Common Stock on the payment date, and the resulting Matched Shares
will become vested if and to the same extent as the original Matched Shares with
respect to which the dividend or distribution was payable becomes vested, and
shall be subject to all other terms and conditions as applied to the original
Restricted Stock.

(b) Adjustments. The number and kind of Escrowed Shares and Matched Shares
credited to Employee’s Account and other terms and conditions thereof or
otherwise contained in these Terms and Conditions shall be appropriately
adjusted, in order to prevent dilution or enlargement of Employee’s rights
hereunder, to reflect any changes in the number of outstanding shares of Common
Stock resulting from any event referred to in Section 11(c) of the Plan, taking
into account any cash, additional shares or other amounts paid or credited to
Employee in connection with such event under Section 4(a) hereof, in the sole
discretion of the Committee. In addition, the Committee may vary the treatment
of any dividend or distribution as specified under Section 4(a)(ii), (iii) or
(iv) above, in an equitable manner as it may determine in its discretion. The
Committee may determine how to treat or settle any fractional share resulting
under this Agreement.

5. Change in Control Provisions. The provisions of Section 9(a)(ii) of the Plan
shall apply to the Matched Shares and, if Employee is a participant under the
Executive Separation Policy, the terms of that Policy shall also apply to the
Matched Shares, with any vesting of Matched Shares to result in the release of
corresponding Escrowed Shares from escrow and delivery to Employee as provided
in Section 2(a)(i). If this Section 5 would apply in the case of a Termination
of Employment otherwise governed by Section 3(a), (b) or (c) hereof, the
provisions of this Section 5 shall govern.



--------------------------------------------------------------------------------

6. Additional Forfeiture Provisions. Employee agrees that, by signing these
Terms and Conditions and accepting the grant of the PRS, the forfeiture
conditions set forth in Section 10 of the Plan shall apply to the Matched Shares
and to income realized upon the vesting of the Matched Shares.

7. Other Terms of the PRS.

(a) Voting and Other Shareholder Rights. Employee shall be entitled to vote
Escrowed Shares and Matched Shares on any matter submitted to a vote of holders
of shares of Common Stock, and shall have all other rights of a shareholder of
the Company except as expressly limited by these Terms and Conditions.

(b) Employee Representations and Warranties Upon Vesting. As a condition to the
vesting of Matched Shares, the Company or the Employer may require Employee to
make any representation or warranty to the Company or the Employer as may be
required under any applicable law or regulation, and to make a representation
and warranty that no Forfeiture Event has occurred or is contemplated within the
meaning of Section 10 of the Plan.

(c) Certificates/DRS. Escrowed Shares and Matched Shares shall be evidenced by
issuance of one or more certificates or in certificate-less form under the
Direct Registration System (“DRS”) established by the Company, in the name of
Employee, bearing an appropriate legend referring to the terms, conditions, and
restrictions applicable hereunder, and shall remain in the physical custody of
the General Counsel of the Company or his designee until such time as such
Escrowed Shares shall have been released and the Matched Shares have become
vested and the restrictions hereunder have therefore lapsed. In addition,
Escrowed Shares and Matched Shares shall be subject to such stop-transfer orders
and other restrictive measures as the General Counsel of the Company shall deem
advisable under federal or state securities laws, rules and regulations
thereunder, and the rules of the New York Stock Exchange, or to implement the
terms, conditions and restrictions hereunder, and the General Counsel may cause
a legend or legends to be placed on any such certificates or DRS accounts to
make appropriate reference to the terms, conditions and restrictions hereunder.

(d) Stock Powers. Employee agrees to execute and deliver to the Company one or
more stock powers, in such form as may be specified by the General Counsel,
authorizing the transfer of the Matched Shares to the Company, upon the request
of the Company.

(e) Mandatory Tax Withholding. Regardless of any action the Company and the
Employer take with respect to any or all income tax (including U.S. federal,
state and local taxes and/or non-U.S. taxes), social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”),
Employee acknowledges that the ultimate liability for all Tax-Related Items
legally due by Employee is and remains Employee’s responsibility, and that the
Company and the Employer (a) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the PRS,
including Employee’s purchase or tendering of Escrowed Shares or the grant to
Employee of the Matched Shares, the vesting of the Matched Shares, the
subsequent sale of any shares of Common Stock acquired pursuant to the PRS and
the receipt of any dividends or dividend equivalents; and (b) do not commit to
structure the terms of the grant or any aspect of the PRS to reduce or eliminate
Employee’s liability for Tax-Related Items. Unless otherwise determined by the
Committee, at the time of vesting of the Matched Shares, the Company will
withhold from any shares of Common Stock deliverable to the Employee upon such
vesting, in accordance with Section 11(d) of the Plan, the number of whole
shares of Common Stock having a value as nearly as possible equal to the amount
of Tax-Related Items required to be withheld under applicable local laws and
regulations, and pay such amount in cash to the appropriate taxing authorities
(share withholding will be rounded to whole shares of Common Stock in accordance
with applicable accounting rules). Alternatively, the Company or the Employer
may, in its discretion, withhold any amount necessary to pay the Tax-Related
Items from Employee’s salary/wages or other amounts payable to Employee, with no
withholding in shares of Common Stock, to the fullest



--------------------------------------------------------------------------------

extent permitted by law. In the event the withholding requirements are not
satisfied through the withholding of shares of Common Stock or through the
Employee’s salary/wages or other amounts payable to the Employee, no shares of
Common Stock will be delivered upon vesting of the Matched Shares or release of
shares from escrow unless and until satisfactory arrangements (as determined by
the Company) have been made by Employee with respect to the payment of any
Tax-Related Items which the Company and/or the Employer determines, in its sole
discretion, must be withheld or collected with respect to such vesting. By
accepting this grant of PRS, Employee expressly consents to the withholding of
shares of Common Stock and/or cash as provided for hereunder. All other
Tax-Related Items related to the PRS and any shares of Common Stock delivered in
payment thereof are Employee’s sole responsibility. Employee will be responsible
for any taxes relating to the PRS and the vesting thereof not satisfied by means
of such mandatory withholding.

(f) Employee Consent. By signing these Terms and Conditions, Employee
voluntarily acknowledges and consents to the collection, use, processing and
transfer of personal data as described in this Section 7(f). Employee is not
obliged to consent to such collection, use, processing and transfer of personal
data; however, failure to provide the consent may affect Employee’s ability to
participate in the Plan. The Company and its subsidiaries hold, for the purpose
of managing and administering the Plan, certain personal information about
Employee, including Employee’s name, home address and telephone number, date of
birth, social security number or other employee identification number, salary,
nationality, job title, any shares of Common Stock of stock or directorships
held in the Company, and details of all options or any other entitlement to
shares of Common Stock of stock awarded, canceled, purchased, vested, unvested
or outstanding in Employee’s favor (“Data”). The Company and/or its subsidiaries
will transfer Data among themselves as necessary for the purpose of
implementation, administration and management of Employee’s participation in the
Plan and the Company and/or any of its subsidiaries may each further transfer
Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area, or elsewhere throughout the world, such as the
United States. Employee authorizes them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Employee’s participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of Common
Stock on Employee’s behalf to a broker or other third party with whom Employee
may elect to deposit any shares of Common Stock acquired pursuant to the Plan.
Employee may, at any time, review Data, require any necessary amendments to it
or withdraw the consents herein in writing by contacting the Company; however,
withdrawing consent may affect Employee’s ability to participate in the Plan.

(g) Voluntary Participation. Employee’s participation in the Plan is voluntary.
The value of the PRS is an extraordinary item of compensation. As such, the PRS
is not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

(h) Consent to Electronic Delivery. EMPLOYEE HEREBY CONSENTS TO ELECTRONIC
DELIVERY OF THE PLAN, THE PROSPECTUS FOR THE PLAN AND OTHER DOCUMENTS RELATED TO
THE PLAN (COLLECTIVELY, THE “PLAN DOCUMENTS”). THE COMPANY WILL DELIVER THE PLAN
DOCUMENTS ELECTRONICALLY TO EMPLOYEE BY E-MAIL, BY POSTING SUCH DOCUMENTS ON ITS
INTRANET WEBSITE OR BY ANOTHER MODE OF ELECTRONIC DELIVERY AS DETERMINED BY THE
COMPANY IN ITS SOLE DISCRETION. THE COMPANY WILL SEND TO EMPLOYEE AN E-MAIL
ANNOUNCEMENT WHEN A NEW PLAN DOCUMENT IS AVAILABLE ELECTRONICALLY FOR EMPLOYEE’S
REVIEW, DOWNLOAD OR PRINTING AND WILL PROVIDE INSTRUCTIONS ON WHERE THE PLAN
DOCUMENT CAN BE FOUND. UNLESS OTHERWISE SPECIFIED IN WRITING BY THE COMPANY,
EMPLOYEE WILL NOT INCUR ANY COSTS FOR RECEIVING THE PLAN DOCUMENTS
ELECTRONICALLY THROUGH THE COMPANY’S COMPUTER NETWORK. EMPLOYEE WILL HAVE THE
RIGHT TO RECEIVE PAPER COPIES OF ANY PLAN DOCUMENT BY SENDING A WRITTEN REQUEST
FOR A PAPER COPY TO THE ADDRESS SPECIFIED IN SECTION 9(i) HEREOF. EMPLOYEE’S
CONSENT TO ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS WILL BE VALID AND REMAIN
EFFECTIVE UNTIL THE EARLIER OF (I) THE TERMINATION OF EMPLOYEE’S PARTICIPATION
IN THE PLAN AND (II) THE WITHDRAWAL OF



--------------------------------------------------------------------------------

EMPLOYEE’S CONSENT TO ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS. THE COMPANY
ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS THE RIGHT AT ANY TIME TO WITHDRAW HIS
OR HER CONSENT TO ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS BY SENDING A WRITTEN
NOTICE OF WITHDRAWAL TO THE ADDRESS SPECIFIED IN SECTION 9(i) HEREOF. IF
EMPLOYEE WITHDRAWS HIS OR HER CONSENT TO ELECTRONIC DELIVERY, THE COMPANY WILL
RESUME SENDING PAPER COPIES OF THE PLAN DOCUMENTS WITHIN TEN (10) BUSINESS DAYS
OF ITS RECEIPT OF THE WITHDRAWAL NOTICE. EMPLOYEE ACKNOWLEDGES THAT HE OR SHE IS
ABLE TO ACCESS, VIEW AND RETAIN AN E-MAIL ANNOUNCEMENT INFORMING EMPLOYEE THAT
THE PLAN DOCUMENTS ARE AVAILABLE IN EITHER HTML, PDF OR SUCH OTHER FORMAT AS THE
COMPANY DETERMINES IN ITS SOLE DISCRETION.

8. Miscellaneous.

(a) Binding Agreement; Written Amendments. This Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties. This
Agreement constitutes the entire agreement between the parties with respect to
the PRS, and supersedes any prior agreements or documents with respect thereto.
No amendment or alteration of these Terms and Conditions which may impose any
additional obligation upon the Company shall be valid unless expressed in a
written instrument duly executed in the name of the Company, and no amendment,
alteration, suspension or termination of these Terms and Conditions which may
materially impair the rights of Employee with respect to the PRS shall be valid
unless expressed in a written instrument executed by Employee.

(b) No Promise of Employment. The PRS and the granting thereof shall not
constitute or be evidence of any agreement or understanding, express or implied,
that Employee has a right to continue as an officer or employee of the Company
or the Employer for any period of time, or at any particular rate of
compensation. Employee expressly recognizes that (a) the Plan and the benefits
Employee may derive from participation in the Plan do not establish any rights
between Employee and the Employer or the Company, (b) the Plan and the benefits
Employee may derive from participation in the Plan are not part of the
employment conditions and/or benefits provided by the Employer, and (c) any
modifications or amendments of the Plan by the Company, or a termination of the
Plan by the Company, shall not constitute a change or impairment of the terms
and conditions of Employee’s employment with the Employer. Employee acknowledges
and agrees that the Plan is discretionary in nature and limited in duration, and
may be amended, cancelled, or terminated by the Company, in its sole discretion,
at any time, provided, however that any outstanding PRS shall not be materially
and adversely affected without Employee’s consent. The grant of Restricted Stock
under the Plan is a one-time benefit and does not create any contractual or
other right to receive a grant of restricted stock or other equity awards or
benefits in lieu of equity awards in the future. Future grants, if any, will be
at the sole discretion of the Company, including, but not limited to, the timing
of any grant, the form of award, the number of shares of Common Stock covered by
the award and the vesting provisions.

(c) Compliance with Age Discrimination Rules. If Employee is a local national of
and employed in a country that is a member of the European Union, the grant of
the PRS and the terms and conditions governing the grant of the PRS are intended
to comply with the age discrimination provisions of the EU Equal Treatment
Framework Directive, as implemented into local law (the “Age Discrimination
Rules”). To the extent a court or tribunal of competent jurisdiction determines
that any provision of the grant of the PRS is invalid or unenforceable, in whole
or in part, under the Age Discrimination Rules, the Company, in its sole
discretion, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.

(d) English Language. Employee acknowledges and agrees that it is expressly
intended that the Plan, the Agreement, these Terms and Conditions and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the PRS, be in English. If Employee has received the Plan, the
Agreement, these Terms and Conditions or any other documents related to the PRS
translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
shall control.



--------------------------------------------------------------------------------

(e) Addendum. Notwithstanding any provisions of these Terms and Conditions to
the contrary, the PRS shall be subject to any special terms and conditions for
Employee’s country of residence (and country of employment, if different) set
forth in an addendum to these Terms and Conditions (an “Addendum”). Further, if
Employee transfers Employee’s residence and/or employment to another country
reflected in an Addendum to these Terms and Conditions at the time of transfer,
the special terms and conditions for such country will apply to Employee to the
extent the Company determines, in its sole discretion, that the application of
such terms and conditions is necessary or advisable in order to comply with
local laws, rules and regulations or to facilitate the operation and
administration of the PRS and the Plan (or the Company may establish alternative
terms and conditions as may be necessary or advisable to accommodate Employee’s
transfer). In all circumstances, any applicable Addendum shall constitute part
of these Terms and Conditions.

(f) Additional Requirements. The Company reserves the right to impose other
requirements on the PRS, any shares of Common Stock acquired pursuant to the
PRS, and Employee’s participation in the Plan, to the extent the Company
determines, in its sole discretion, that such other requirements are necessary
or advisable in order to comply with local law or to facilitate the
administration of the Plan. Such requirements may include (but are not limited
to) requiring Employee to sign any agreements or undertakings that may be
necessary to accomplish the foregoing.

(g) Private Placement. The grant of PRS is not intended to be a public offering
of securities in Employee’s country of residence (and country of employment, if
different). The Company has not submitted any registration statement, prospectus
or other filings with the local securities authorities (unless otherwise
required under local law), and the grant of the PRS is not subject to the
supervision of the local securities authorities. No employee of the Company or
any subsidiary of the Company is permitted to advise Employee on whether
Employee should acquire, hold and/or sell shares of Common Stock under the Plan.
The acquisition and/or disposition of shares of Common Stock involves a degree
of risk, and Employee should carefully consider all risk factors relevant to
Employee’s personal situation. In addition, Employee should carefully review all
of the materials related to the PRS and the Plan, and Employee should consult
with his or her personal advisor for professional investment advice.

(h) Governing Law. The validity, construction, and effect of this agreement
shall be determined in accordance with the laws (including those governing
contracts) of the State of New York, without giving effect to principles of
conflicts of laws, and applicable U.S. Federal law. The PRS and the granting
thereof are subject to the Employee’s compliance with the applicable law of the
jurisdiction of Employee’s employment.

(i) Notices. Any notice to be given the Company under these Terms and Conditions
shall be addressed to the Company at 521 West 57th Street, New York, NY 10019,
attention: Corporate Secretary, and any notice to the Employee shall be
addressed to the Employee at Employee’s address as then appearing in the records
of the Company.

(j) Repatriation; Compliance with Laws. Employee agrees, as a condition of the
grant of the PRS, to repatriate all payments attributable to the PRS and/or cash
acquired under the Plan (including, but not limited to, dividends, dividend
equivalents, and any proceeds derived from the sale of the shares of Common
Stock acquired pursuant to the PRS) in accordance with all foreign exchange
rules and regulations applicable to Employee. In addition, Employee also agrees
to take any and all actions, and consents to any and all actions taken by the
Company and the Employer, as may be required to allow the Company and the
Employer to comply with all laws, rules and regulations applicable to Employee.
Finally, Employee agrees to take any and all actions as may be required to
comply with Employee’s personal legal and tax obligations under all laws, rules
and regulations applicable to Employee.

* * * * * * *